Citation Nr: 0005176	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-13 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bladder cancer due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran performed verified active service from September 
1965 to September 1969, and from April 1973 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In his August 1998 substantive appeal, the veteran raised the 
issue of entitlement to service connection for bladder cancer 
due to exposure to asbestos.  The Board refers this issue to 
the RO for appropriate action.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
bladder cancer due to exposure to ionizing radiation is 
supported by cognizable evidence demonstrating that the claim 
is plausible and capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for bladder 
cancer due to exposure to ionizing radiation is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  

In this case, the Board finds that the veteran's claim is 
well grounded.  Bladder cancer is a radiogenic disease under 
38 C.F.R. § 3.311(b)(2) (1999).  The appellant's DD Form 1141 
shows that he was exposed to ionizing radiation during most 
of his military career.  The record further at the bladder 
cancer was diagnosed  more than five years after his first 
exposure in service.  Moreover, he claims that the disease is 
relate to his radiation exposure while in service.  Thus, by 
meeting the required criteria, the Board finds that the claim 
is well grounded.  


ORDER

The claim of entitlement to service connection for bladder 
cancer due to exposure to ionizing radiation is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
bladder cancer due to exposure to ionizing radiation is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).

Pursuant to the duty to assist, the Board finds that further 
development is necessary in this case.  Initially, the Board 
recognizes that the appellant was a qualified submariner, and 
that his service included sea service with the nuclear 
submarine service during the aforementioned service periods.  
Secondly, the Board notes that the appellant was a qualified 
torpedoman.  Hence, his duties would have included time spent 
in weapons compartments.  Thirdly, the Board notes that the 
veteran contends that while at sea he was exposed to ionizing 
radiation from both the nuclear reactor and from nuclear 
weapons.  Significantly, however, he further alleges that a 
film badge is only worn near reactor bays, and not near 
weapons.  As a result, he maintains that the truest reading 
of his ionizing radiation exposure level can only be obtained 
be securing the "daily tritium monitor logs" from each 
submarine with which her served.  These logs were reportedly 
maintained on an hourly basis.  As these records have yet to 
be requested further development is in order.

He further maintains that it was not until the 1970's that 
shielding was installed around the warheads to contain the 
radiation.  Thus, he maintains that there are additional 
relevant government records available that show he was 
exposed to higher levels of ionizing radiation that have not 
been associated with the claims file.  As a result, he feels 
that the opinion offered by the Chief of Public Health and 
Environmental Hazards is inadequate because it was based on 
incomplete records.

Given the potential relevance of these records, the duty to 
assist requires that an attempt be made to obtain the fixed 
tritium monitor records, and/or any other relevant records 
that show the measurements of any ionizing radiation emitted 
by nuclear warheads on the ships that he served.  38 C.F.R. 
§ 3.311(a)(2)(iii).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran contends that his bladder 
cancer began in service as abdominal pain 
and continued until it was surgically 
removed in 1996.  He should be asked to 
provide any medical evidence either in or 
after service that supports his assertion 
that he developed bladder cancer in 
service.

2.  The RO should contact the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, and request the service 
medical records from the veteran's first 
period of service (April 1965 to April 
1969).  The Board notes that these 
records are not associated with the 
claims file, and there is no explanation 
from NPRC why they are missing.

3.  Meanwhile, the RO should contact the 
Naval Dosimetry Center, pursuant to M21-
1, Part III, Chapter 5, and attempt to 
obtain any additional records that may 
contain radiation exposure information 
about emissions from nuclear weapons 
stored on board the ships that the 
veteran served aboard.  The RO should 
specifically request results from any 
"fixed tritium monitors" that reportedly 
were located in nuclear weapons 
compartments, and reportedly recorded 
hourly.

4.  If any additional records provided by 
the Naval Dosimetry Center reflect that 
the veteran was exposed to additional 
ionizing radiation from nuclear warheads, 
or any other source, the RO should 
undertake any other development required 
under 38 C.F.R. § 3.311, to include 
another review by the Director of the 
Compensation and Pension Service.

5.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and adjudicate the issue of 
service connection for bladder cancer 
pursuant to 38 C.F.R. §§ 3.303 and 3.311.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
the issue in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran and his 
representative should then be provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no 

opinion as to any final outcome warranted.  No action is 
required of the veteran unless he is otherwise notified by 
the RO.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



